Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/02/2022. Applicant’s argument, filed on 09/02/2022 has been entered and carefully considered. Claims 1-20 are pending.

The application filed on 03/11/2021 claiming priority to CON of PCT/US2019/051149 filed on 09/13/2019, which has PRO 62/731,696 09/14/2018.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered. 

	
Response to Arguments


Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Examiner’s Note

Claims 1-8 refer to "A method implemented in a decoder”, Claims 9-16 refer to "A method implemented in an encoder”, and, Claims 17-20 refer to "A video coding device”. Claims 9-20 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 20210144382 A1), hereinafter Hendry_1, in view of Hagiwara et al. (US 20080129648 A1), hereinafter Hagiwara, further in view of Hendry et al. (US 20170289556 A1), Hereinafter Hendry_2, further in view of Chou et al. (US 20150187045 A1), hereinafter Chou.

	Regarding claim 1, Hendry_1 discloses a method implemented by a decoder, the method comprising (Fig. 2): receiving, by the decoder, a bitstream including picture data coded in a plurality of slices (Fig. 2, Bitstream, [0014]); determining, by of the decoder, tile index associated with a first slice (Fig. 13); determining, by the decoder, a position of the slice and a boundary of the first slice based on the tile index ([0177]); and decoding, by the decoder, the first slice to generate a reconstructed picture based on the boundary of the first slice ([0218], slices are decoded, slice includes the tiles, Fig. 13).  
	Hendry_1 discloses all the elements of claim 1 but Hendry_1 does not appear to explicitly disclose in the cited section a top left tile index and.
	However, Hagiwara from the same or similar endeavor teaches a top left tile index and ([0055], the compressed video only needs the top left corner and the bottom right corner tile number).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendry_1 to incorporate the teachings of Hagiwara to reduce load on a communication channel for compressed digital videos (Hagiwara, [0006]-[0007]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Hendry_1 in view Hagiwara discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a position of the slice and a boundary.
	However, Hendry_2 from the same or similar endeavor teaches a position of the slice and a boundary ([0129]-[0139]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendry_1 in view Hagiwara to incorporate the teachings of Hendry_2 to improve efficiency (Hendry_2, [0028]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Hendry_1 in view of Hagiwara further in view of Hendry_2 discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section when the first slice is a rectangular slice.
	However, Chou from the same or similar endeavor teaches when the first slice is a rectangular slice ([0016], [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendry_1 in view of Hagiwara further in view of Hendry_2 to incorporate the teachings of Chou to improve decoding throughput (Chou, [0047]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 1, wherein the plurality of slices are each rectangular, wherein the first slice has a left side wall and a right side wall, wherein the image data is associated with an image frame with a left side wall and a right side wall, and wherein the left side wall of the first slice is not congruent with the left side wall of the image frame, the right side wall of the first slice is not congruent with the right side wall of the image frame, or combinations thereof (Hendry_1, Fig. 13, Hagiwara, [0055]).
  
	Regarding claim 3, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 1, wherein the first slice comprises a plurality of tiles including a top left tile and a bottom right tile, wherein the plurality of tiles are each associated with a tile ID, wherein the bitstream omits tile IDs for each of the plurality of tiles other than the top left tile and bottom right tile (Hendry_1, Fig. 13, Hagiwara, [0055], compressed video has two number).  

	Regarding claim 4, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 3, further comprising determining tile IDs for all of the plurality of tiles in the first slice based on the top left tile ID and the bottom right tile ID (Hendry_1, Fig. 13, Hagiwara, [0055], Fig. 9).  

	Regarding claim 5, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 3, wherein each of the tiles contains one or more coding tree units (CTUs) containing coded image data, and wherein addresses of the CTUs are assigned based on tile IDs of corresponding tiles (Hendry_1, Fig. 13, Fig. 6, location based LCU, Hagiwara, [0055], Fig. 9).  

	Regarding claim 6, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 5, wherein decoding the plurality of slices comprises determining the addresses of all the CTUs in the first slice based on the top left tile ID and the bottom right tile ID (Hendry_1, Fig. 13, Fig. 6, location based LCU, Hagiwara, [0055], Fig. 9, so, it is obvious that the IDs could be location based).  

	Regarding claim 7, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 5, wherein addresses of one or more of the CTUs are omitted from the bitstream (Hendry_1, Fig. 13, Hagiwara, [0055], compressed video has two number, it is obvious that if intermediate tile numbers are missing, corresponding CTU/LCU may be omitted).  

	Regarding claim 8, Hendry_1 in view of Hagiwara further in view of Hendry_2 further in view of Chou discloses the method of claim 1, further comprising forwarding, by the processor, the reconstructed image toward a display as part of a reconstructed video sequence (Hendry_1, Fig. 13, Hagiwara, [0006]).

Regarding claim 9-20, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487